UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00032 Fundamental Investors, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Fundamental Investors [close-up photo of water running over rocks in a stream] Semi-annual report for the six months ended June 30, 2010 Fundamental InvestorsSM seeks long-term growth of capital and income. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010: Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.69% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 to 32 for details. Results for other share classes can be found on page 5. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [close-up photo of water running over rocks in a stream] For the six months ended June 30, 2010, Fundamental Investors posted a decline of 7.6%. This return includes quarterly dividends totaling 24 cents a share paid during the period. Results for the fund trailed those of its primary benchmarks. The unmanaged Standard & Poor’s 500 Composite Index and the Lipper Growth and Income Funds Index — a measure of the fund’s category peers — both lost 6.6%. Fundamental Investors’ return outpaced that of the unmanaged MSCI World Index, a measure of stock markets in more than 20 developed nations, which fell 9.6%. Though not one of the fund’s primary benchmarks, we include results for this index because Fundamental Investors is able to invest up to 35% of its assets outside the United States, and we believe it helps provide context for the global investing environment. As you can see in the table below, the fund also finished behind its key benchmarks for the 12 months ended June 30, 2010. While trailing for any time frame is never welcome, our investment approach aims to deliver solid results over the long term. Fundamental Investors continues to do so, as its returns have outpaced the indexes for the five-year, 10-year and lifetime periods. [Begin Sidebar] Results at a glance For periods ended June 30, 2010, with all distributions reinvested Total returns Average annual total returns 6 months 12 months 5 years 10 years Lifetime1 Fundamental Investors (Class A shares) –7.6 % Standard & Poor’s 500 Composite Index2 –6.6 –0.8 –1.6 Lipper Growth and Income Funds Index3 –6.6 –0.7 MSCI World Index2 –9.6 –0.5 1 Since Capital Research and Management Company began managing the fund on August 1, 1978. 2 Unmanaged. 3 The Lipper index does not reflect the effect of sales charges. [End Sidebar] Strong start, tough finish Stock markets rose during the first half of the reporting period amid signs of a strengthening global economy and generally solid earnings reports. U.S. interest rates remained low, and robust GDP growth early in the year tempered investor concerns over how the burgeoning financial crisis in Greece might affect the economy worldwide. In April however, as the scope of Europe’s debt troubles became clearer, investor fears escalated, helping to trigger a steep decline in global equity markets. The downturn erased the period’s early gains, and most equity indexes wound up finishing the first half of the year well into negative territory. Europe’s troubles could also be seen in the weakening euro, which fell significantly against the U.S. dollar. The greenback also outpaced British, Swiss, Canadian and Australian currencies. The Japanese yen was the only major currency to strengthen against the U.S. dollar. What helped and hurt The broad-based nature of the market decline is visible in results for the S&P 500, as all 10 sectors that constitute the index finished in the red. Materials, energy and information technology turned in the worst results; the industrials, consumer discretionary and consumer staples areas held up better but still finished in negative territory. In contrast to recent reporting periods when Fundamental Investors’ largest positions generally supported results, this period saw sharp downturns in some of our biggest holdings. Not surprisingly, this had a significant impact on results. Microsoft (–24.5%), Medtronic (–17.5%), Suncor Energy (–17.2%), Verizon (–15.4%), Oracle (–12.6%) and JPMorgan Chase (–12.1%) all fell further than the broader market. Merck — the fund’s largest holding — and Home Depot fared slightly better, posting returns of –4.3% and –3.0%, respectively. Top 10 holdings that boosted results were Apple (19.3%) and McDonald’s (5.5%). Boeing (15.9%), software maker Intuit (13.2%) and Union Pacific (8.8%) were among other significant positions experiencing healthy gains. At the industry level, our holdings in telecommunication services, oil and gas, industrials, chemicals and utilities generally were detractors. Fund investments in aerospace and defense companies, and the hotels, restaurant and leisure areas were favorable contributors. [Begin Sidebar] Fundamental Investors’ 10 largest holdings Company Percent of net assets Merck % Suncor Oracle McDonald’s Microsoft JPMorgan Chase Apple Home Depot Verizon Medtronic [End Sidebar] Seeking opportunity During the period, we saw an opportunity to invest in a number of attractively valued broadband and cable providers that we feel are well positioned to benefit from expanding consumer demand for these products and services. In addition, several feature solid dividends. We took a sizable position in pharmaceutical producer Bristol-Myers, which we believe has an attractive product pipeline, a healthy dividend and a shareholder friendly management team. We trimmed holdings in a number of economically sensitive industries that had benefited from the market run-up of 2009 and early 2010. These included firms in the materials and capital goods areas. We also pared positions in several large energy companies, though that was partially offset by investments we made in a number of smaller North American producers. These companies are focused on oil shale and oil sands, which have become more economical and attractive energy sources thanks to improving technology and higher energy prices. As mentioned, the fund is able to invest up to 35% of assets outside the United States. That number currently stands at 19.3%. Such investments have served the fund well in recent years, and we continue to believe there is considerable opportunity beyond our shores. However, our concerns about a possible European slowdown coupled with the fact that we’re finding appealing opportunities nearer to home have led us to reduce our holdings in companies domiciled abroad. Looking ahead The economic environment remains murky. Corporate balance sheets have strengthened and profit growth has returned, but unemployment remains high and the prospects for near-term global growth are uncertain. As always, our approach to navigating challenges within the global economy remains consistent: We perform fundamental research in an effort to identify companies we believe to be solid, long-term investments for the fund and its shareholders. We will continue to do so in coming months. We appreciate your commitment to Fundamental Investors. Sincerely, /s/ James F. Rothenberg James F. Rothenberg Vice Chairman /s/ Dina N. Perry Dina N. Perry President August 11, 2010 For current information about the fund, visit americanfunds.com. The fund’s 30-day yield for Class A shares as of July 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 1.60%. The fund’s distribution rate for Class A shares as of that date was 1.40%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended June 30, 2010: 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — –8.52 Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/19/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/15/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/7/02 Class 529-F-1 shares3,4 — first sold 9/23/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 to 32 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio, June 30, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Information technology 15.20 % Health care Energy Industrials Financials Other industries Convertible securities & bonds & notes Short-term securities & other assets less liabilities Country diversification (percent of net assets) United States 76.2 % Euro zone * Canada United Kingdom Switzerland Other countries Bonds, short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are France, Germany, Ireland, Italy, the Netherlands and Spain Percent Value of net Common stocks- 95.46% Shares ) assets Information technology- 15.20% Oracle Corp. $ % Microsoft Corp. Apple Inc. (1) Google Inc., Class A (1) Corning Inc. Cisco Systems, Inc. (1) Yahoo! Inc. (1) Intuit Inc. (1) EMC Corp. (1) Other securities Health care- 13.07% Merck & Co., Inc. Medtronic, Inc. Eli Lilly and Co. Roche Holding AG (2) Bristol-Myers Squibb Co. Baxter International Inc. Pfizer Inc Other securities Energy- 11.26% Suncor Energy Inc. Occidental Petroleum Corp. ConocoPhillips FMC Technologies, Inc. (1) Chevron Corp. Other securities Industrials- 10.76% Lockheed Martin Corp. Union Pacific Corp. Boeing Co. Schneider Electric SA (2) Deere & Co. Parker Hannifin Corp. First Solar, Inc. (1) Other securities Financials- 10.68% JPMorgan Chase & Co. Wells Fargo & Co. U.S. Bancorp Bank of America Corp. ACE Ltd. Marsh & McLennan Companies, Inc. Aon Corp. Other securities Consumer discretionary- 10.60% McDonald's Corp. Home Depot, Inc. Starbucks Corp. Time Warner Cable Inc. Comcast Corp., Class A Walt Disney Co. Time Warner Inc. Other securities Materials- 7.07% Syngenta AG (2) Potash Corp. of Saskatchewan Inc. Other securities Consumer staples- 6.05% Philip Morris International Inc. Altria Group, Inc. Coca-Cola Co. Other securities Utilities - 4.45% Other securities Telecommunication services- 2.50% Verizon Communications Inc. Other securities Miscellaneous-3.82% Other common stocks in initial period of acquisition Total common stocks (cost: $38,412,823,000) Percent Value of net Convertible securities- 0.04% ) assets Industrials - 0.04% Other securities Total convertible securities (cost: $12,500,000) Percent Value of net Bonds & notes- 0.01% ) assets Mortgage-backed obligations- 0.01% Other securities Total bonds & notes (cost: $6,285,000) Principal Percent amount Value of net Short-term securities- 4.59% ) ) assets Fannie Mae 0.15%-0.31% due 8/4/2010-2/1/2011 Freddie Mac 0.16%-0.31% due 7/12-11/16/2010 Jupiter Securitization Co., LLC 0.32%-0.40% due 7/19-8/17/2010 (3) JPMorgan Chase & Co. 0.23% due 7/12/2010 Merck & Co. Inc. 0.18% due 8/2/2010 (3) Other securities Total short-term securities (cost: $1,904,516,000) Total investment securities (cost: $40,336,124,000) Other assets less liabilities ) ) Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's holdings in affiliated companies is included in "Other securities" under the respective industry sectors in the summary investment portfolio. Further details on these holdings and related transactions during the six months ended June 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 6/30/10 Strayer Education, Inc. - $ $ Grafton Group PLC, units (2) - - Corporate Executive Board Co. (4) - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous” and “Other securities,” was $5,182,038,000, which represented 12.49% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $512,958,000, which represented 1.24% of the net assets of the fund. (4) Unaffiliated issuer at 6/30/2010. See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at June 30, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $40,023,814) $ Affiliated issuers (cost: $312,310) $ Cash denominated in non-U.S. currencies (cost: $3,077) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Directors' deferred compensation Other Net assets at June 30, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at June 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 2,500,000 shares, $1.00 par value (1,383,567 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended June 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $20,473; also includes $2,145 from affiliates) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 42 Custodian State and local taxes 1 Other Net investment income Net realized gain and unrealized depreciation on investments and currency: Net realized gain (loss) on: Investments (including $32,855 net loss from affiliates) Currency transactions ) Net unrealized depreciation on: Investments ) Currency translations ) ) Net realized gain and unrealized depreciation on investments and currency ) Net decrease in net assets resulting from operations $ ) (*)Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended June 30, 2010* Year ended December 31, 2009 Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized (depreciation) appreciation on investments and currency translations ) Net (decrease) increase in net assets resulting from operations ) Dividends paid to shareholders from net investment income ) ) Net capital share transactions Total (decrease) increase in net assets ) Net assets: Beginning of period End of period (including undistributed net investment income: $191,256 and $148,902, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization Fundamental Investors, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital and income. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of June 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $
